Name: Commission Regulation (EEC) No 1712/81 of 26 June 1981 fixing, for the 1981/82 marketing year, the Community offer price for pears applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/24 Official Journal of the European Communities 27 . 6 . 81 COMMISSION REGULATION (EEC) No 1712/81 of 26 June 1981 fixing, for the 1981 /82 marketing year, the Community offer price for pears applicable with regard to Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , prices are those recorded for an indigenous product whose trade characteristics are defined, on the repre ­ sentative market or markets within the production zones where the rates are lowest, for the products or varieties which represent a substantial proportion of marketable production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of pack ­ aging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for pears, for the period 1 July 1981 to 30 April 1982, at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion, of the Manage ­ ment Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 10/ 81 of 1 January 1 98 1 fixing, in respect of fruit and vegeta ­ bles, the general rules for implementing the 1979 Act of Accession (!), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into the Community of Nine, for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas in accordance with Article 75 (2) (a) of the Act of Accession a Community offer price is to be calculated annually on the one hand, on the basis of the arithmetical average of producer prices of each Member State of the Community of Nine, increased by the transport and packaging costs borne by the products from the areas of' production up to the repre ­ sentative centres of Community consumption and, on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied vis-d-vis third countries, this Community offer price being reduced by 3 % at the time of the first move toward price alignment referred to in Article 59 of the Act ; HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the Community offer price for pears, other than perry pears (subheading ex 08.06 B II of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes, shall be as follows :  July 32-49  August 27-16  September 26-96  October 29-10  November 31-19  December 31-91  January to April inclusive 34-82. Whereas, jin order to take account of seasonal price variations,! the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Regulation (EEC) No 10/ 81 , the rates used to calculate production Article 2 (') OJ No L 1 , 1 . 1 . 1981 , p . 17 . This Regulation shall enter into force on 1 July 1981 . 27. 6 . 81 Official Journal of the European Communities No L 170 /25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1981 . For the Commission The President Gaston THORN